DAVIDSON, J.
This record is in the same condition as that in the recent case of Leonardo L. Vasquez v. State, 172 S. W. 225, except in this record there are no bills of exception. The case is before us without a statement of facts. The questions presented in the different motions in the record were disposed of adversely to appellant in the Vasquez Case, supra. The judgment and sentence both failed to place the punishment within the indeterminate sentence law.
The judgment and sentence will be reformed, so as to conform to the indeterminate sentence law, and the judgment affirmed.